DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After a thorough search and examination of the instant application, in light of the prior art of record and in view of the Terminal Disclaimer filed on 06/22/2022, claims 1 – 20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art made of record does not teach or fairly suggest the combination of elements as recited in independent claims 1 and 14.
More specifically, the prior art of record does not specifically suggest the combination of “generating an entry in a personal content repository, the personal content repository including private content that is accessible to a user and non-accessible to a plurality of additional users that lack authorization to access the personal content repository, wherein the entry identifies a physical location and a date of interaction of the user with the physical location, and wherein generating the entry is based on location data of the user or a received email of the user; subsequent to generating the entry: receiving a search query that is submitted by the user, via a client device, and through a user interface for searching both private and public content; determining whether the search query is a personal locational query indicating a desire for only one or more personal search results, of the user, from the private content of the personal content repository; accessing the personal content repository; determining that the generated entry of the personal content repository is responsive to the search query based on the entry matching at least one search parameter of the search query; in response to determining that the search query is the personal locational query indicating the desire for only one or more personal search results, of the user, from the private content of the personal content repository”, “generating, based on determining that the entry is responsive to the search query, a personal search result based on the entry, wherein generating the personal search result comprises including, in the personal search result: an identifier of the physical location based on the entry identifying the physical location, and a temporal indication that identifies the date of interaction of the user with the physical location based on the entry identifying the date of interaction of the user; and in response to receiving the search query submitted through the user interface for searching both private and public content: causing the personal search result to be rendered at the client device, or an additional client device of the user, without rendering of any public search result responsive to the search query; and in response to determining that the search query is not the personal locational query indicating the desire for only one or more personal search results: determining a public search result, from a public content repository, that is responsive to the search query, and in response to receiving the search query submitted through the user interface for searching both private and public content: causing the public search result to be rendered at the client device, or the additional client device of the user, without rendering of any private search result”, in combination with all the other limitations in the independent claims.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET GMAHL whose telephone number is (571)272-5636. The examiner can normally be reached M, W - F 9am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVNEET GMAHL/Examiner, Art Unit 2166
06/29/2022                                                                                                                                                                                                        



/SYLING YEN/Primary Examiner, Art Unit 2166